Citation Nr: 0835214	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-43 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disorder claimed 
as spinal stenosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The veteran attended a Board hearing, held by the 
undersigned, in April 2007.  A copy of the hearing transcript 
has been associated with the record.

The veteran's claim for service connection for a back 
disorder claimed as spinal stenosis was remanded by the Board 
in September 2007 for further development.


FINDING OF FACT

A back disorder claimed as spinal stenosis was not manifest 
during service, was not manifest within one year of 
separation, and any current back disorder is not attributable 
to service.


CONCLUSION OF LAW

A back disorder claimed as spinal stenosis was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  








REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for a low back disorder.  The Board 
notes that the veteran's claim was received in October 2003.  
Following a September 2007 Board remand, the RO provided VCAA 
notification in September 2007.  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and an additional supplemental statement of the case (SSOC) 
was provided in July 2008.  

If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  In 
Sanders, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

The veteran was also sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that 
a VA examination is not necessary to determine whether a low 
back disorder is related to his period of honorable service, 
as the standards of the Court's recent decision in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
Under McLendon, VA must provide a medical examination in a 
service connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board has carefully considered the Court's language in 
McLendon that the threshold for showing this association is a 
low one.  However, there is a threshold.  In this case there 
is no credible evidence of continuity of symptomatology.  Nor 
is there any even speculative medical evidence of an 
association.  Rather, only the veteran's contentions provide 
any suggestion of such associations.  The Board does not find 
the veteran's contentions to rise to the level of the 
"indication of an association" referred to in 38 U.S.C.A. § 
5103A or in McLendon.

The veteran is not competent to provide a medical opinion on 
a complex medical issue, therefore his opinion as to a 
causation or aggravation relationship in these particular 
matters is not an indication of an association.  If a 
veteran's mere contention, standing alone, that his claimed 
disability is related to his service or to a service 
connected disability is enough to satisfy the "indication of 
an association," then that element of 38 U.S.C.A. § 5103A is 
without meaning because in every claim, the veteran will 
necessarily so contend.  For these reasons, the Board 
declines to afford the veteran a VA examination or obtain a 
medical opinion in this case.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 



Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

In this case, the record shows that the veteran filed an 
informal claim for compensation in October 2003.  The Board 
notes that the veteran's service medical records are silent 
for complaints, treatment, or diagnosis of any chronic back 
disorder.  Although a medical report from November 29, 1971 
noted a cold with back pain, no further complaints were 
noted.  The veteran's January 1973 separation examination 
noted that the veteran's spine was "Normal," and the 
veteran did not report any spinal complaints at that time.  

Post-service, the veteran was diagnosed with severe spinal 
stenosis by P.S.H., M.D., in October 2002.  At that time, the 
veteran complained of chronic, worsening, low back pain.  The 
physician noted an existing diagnosis of severe spinal 
stenosis at L3-4 with no degenerative changes.  Surgical 
intervention was contemplated.  During a November 2002 
follow-up visit, significant spinal stenosis was noted at L3-
4, L4-5, and L5-S1 with vacuum disc phenomenon at L3-4 and 
L4-L5.  Significant facet arthropathy and degenerative disc 
disease was noted as well.  In December 2002, the veteran's 
physician reported that the veteran had opted for a 
laminectomy.  Later that month, following the procedure, it 
was noted that x-rays of the lumbar spine looked excellent 
with good decompression and no slip.  Spinal stenosis, post-
operative, was doing well.    In February 2003, it was noted 
that the lumbar spine did not demonstrate any changes, and 
that there was no instability.

A March 2004 VA outpatient treatment report noted a history 
of low back pain.  

During the veteran's April 2007 Board hearing, he testified 
that he had severe back problems beginning in 1970 or 1971.  
However, he then stated that his problems began in 1977.  At 
that time, he stated that he was unable to walk, and that he 
was carried to a doctor.  The veteran was unable to attribute 
his back disorder to a specific, inservice injury.  Instead, 
the veteran stated that he may have pulled something when 
loading ammunition, and that he had not had a back injury 
post service.  He noted that he was provided medication when 
his back was symptomatic, but that he did not remain on 
medication for long.  He went on to testify that he began 
receiving private treatment for a low back disorder ten years 
after separation.  The veteran claimed that he had undergone 
back surgeries, with the last occurring approximately eight 
years prior.  

Spinal stenosis and chronic low back pain were noted in a 
July 2007 VA report.  In October 2007, chronic back pain, 
status post surgery, was noted.  Spinal stenosis and low back 
pain were also noted in a January 2008 follow-up visit.  

The veteran can only attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  The veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report what comes to him 
through his senses and is competent to report what he 
observed, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

As noted, the veteran has stated that, even though he did not 
remember a specific inservice injury, his back disorder had 
its onset during service.  The Board notes that veteran is 
competent to report that he had back pain in service.  
However, the Board finds the veteran's statements regarding 
back pain since service to not be credible.  As noted, 
service medical records are negative for pertinent 
abnormalities, and there is no objective medical evidence of 
a back disability for many years following service.  Further, 
while the veteran is competent to describe his history of 
back pain, he is not competent to provide an etiological 
nexus between any current spinal disorder and service, as 
such assessments are not simple in nature.  See Jandreau.  
The record essentially contains no competent medical nexus 
evidence to support his assertions.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

In this case, there is no competent medical evidence of any 
link between the veteran's current diagnosis of a low back 
disorder and service.  A chronic spinal disorder was not 
diagnosed during the veteran's period of service.  As noted, 
the veteran is not competent to make this causal link or to 
state the etiology of his currently diagnosed low back 
disorder.  During his Board hearing, the veteran stated that 
he began receiving treatment for a low back disorder ten 
years following his period of service.  However, the veteran 
did not file a claim for spinal stenosis until approximately 
three decades after separation.  In making its decision, the 
Board notes that the lapse of time between service separation 
and the earliest documentation of current disability is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Because the veteran has not provided credible 
evidence of an inservice injury, or competent evidence of an 
etiological link between his current low back disorder and 
his period of service, his claim for direct service 
connection must be denied.

The Board also notes that the veteran's April 2004 notice of 
disagreement stated that his spinal stenosis was secondary to 
the steroid medication for his chronic obstructive pulmonary 
disease (COPD).  However, even if the veteran is able to 
demonstrate that his COPD medication resulted in a low back 
disorder, secondary service connection may only be granted 
for a disability that is proximately due to, or the result 
of, a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Therefore, because the veteran has not established 
service connection for COPD, secondary service connection is 
not warranted at this time.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a back disorder claimed 
as spinal stenosis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


